WEBB, Judge.
The defendant first assigns error to the denial of his motion to dismiss. He contends the case should have been dismissed because the evidence as to his fingerprint found at Mrs. Swart’s house was not sufficient to support a conviction. We agree that without the fingerprint there is not sufficient evidence to convict the defendant in this case. When the State relies on a fingerprint found at the scene of the crime, in order to withstand a motion to dismiss, there must be substantial evidence of circumstances from which the jury can find that the fingerprint could have been impressed only at the time the crime was committed. The defendant *357relies on State v. Bass, 303 N.C. 267, 278 S.E. 2d 209 (1981), and State v. Scott, 296 N.C. 519, 251 S.E. 2d 414 (1979). In Bass our Supreme Court held that fingerprint evidence was not sufficient to support a conviction when the defendant testified he had attempted to break into the residence two weeks prior to the breaking for which he was being tried. An officer verified the attempted break-in admitted by the defendant closely followed in detail the attempted break-in as shown by the police investigation. In Scott our Supreme Court held fingerprint evidence was not sufficient to convict the defendant of murder. In that case the niece of the victim lived in the house with him but left home each weekday from 7:00 a.m. until approximately 6:00 p.m. She testified that to her knowledge the defendant had never been in the house. Our Supreme Court held there was not substantial evidence of circumstances from which the jury could find the fingerprints could have been impressed only at the time the crime was committed. The Supreme Court said the niece of the deceased could not say the defendant was not on the premises at some time when she was not present. The Supreme Court in Scott distinguished State v. Tew, 234 N.C. 612, 68 S.E. 2d 291 (1951), on the ground that in Tew the proprietor of a service station testified that she personally attended the service station and was able to testify of her own knowledge that the defendant had never visited the station. In Tew this was held to be substantial evidence from which the jury could find the fingerprints could have been impressed only at the time the crime was committed. We believe we are bound by Tew. In this case the prosecuting witness, who was the only person living in the house, testified that she did not know the defendant and to her knowledge he had never been in her house. The defendant contends the fact that the prosecuting witness testified that her children came home unexpectedly from time to time is evidence from which it could be concluded that the defendant could have been to the house when the children were there and Mrs. Swart was not. We do not believe the rule is that when the sole occupant of a house has testified that he or she does not know the defendant and to his or her knowledge the defendant has never been in his or her home, the State must then put on evidence from every person who might have brought a visitor to the house that he or she has not invited the defendant to the house. The defendant’s first assignment of error is overruled.
*358In his second assignment of error the defendant contends the court should have submitted to the jury misdemeanor breaking or entering in addition to felonious breaking or entering. The defendant relies on State v. Worthey, 270 N.C. 444, 154 S.E. 2d 515 (1967); State v. Jones, 264 N.C. 134, 141 S.E. 2d 27 (1965); and State v. Biggs, 3 N.C. App. 589, 165 S.E. 2d 560 (1969). Those cases involved breakings or enterings where nothing was taken or disturbed inside the building and from this it could be inferred the defendants did not intend to take anything. In this case all the evidence showed a television set had been moved from the den to the front door. All the evidence was to the effect that whoever broke into Mrs. Swart’s house intended to take the television set. This would make it a felonious breaking or entering. There was no evidence of a misdemeanor breaking or entering.
No error.
Judge CLARK concurs.
Judge WHICHARD dissents.